ii C..' 6l            1 ,-.   tLa1




                                                                                               2014 OCT 2 I             AN ^:       3

                                                                                                  5i7\           6\ '    i d       0i1


     IN THE COURT OF APPEALS OF THE STATE OF WASHING                                                CI ` \"'!

                                                DIVISION II



ARTHUR WEST,                                                              No. 45812 -8 -I1


                                     Appellant.


         v.

                                                                      PUBLISHED OPINION
 CHRISTINE           GREGOIRE,       GOVERNER        OF
 THE STATE OF WASHINGTON, STATE OF
 WASHINGTON,


                                     Respondents.




        MAxA, J. —         Arthur West appeals the trial court' s dismissal, following show cause

proceedings under        former RCW 42. 56. 550 ( 2005),'   of his complaint alleging that then

Governor Christine Gregoire         violated   the Public Records Act ( PRA), chapter 42 RCW,



by refusing to produce numerous records under a claim of executive privilege. West

initially argued that the trial court erred in recognizing an executive privilege as a PRA

exemption. However, our Supreme Court resolved this issue in Freedom Foundation v.


Gregoire, 178 Wn.2d 686, 310 P. 3d 1252 ( 2013),          holding that a qualified executive

communications privilege operates as a PRA exemption. West now asserts that the trial


court erred in dismissing his lawsuit based on the executive privilege because he also

asserted additional PRA claims relating to Gregoire' s alleged unreasonable delay in



1 RCW 42. 56. 550 was amended in 2011, but the provisions at issue here were unchanged. LAWS
OF   2011,   ch.   273, § 1.
45812 -8 -II




producing records and other grounds, and because the trial court should have deferred

ruling on whether West could show a particularized need for the records requested under

the second part of the Freedom Foundation test.


        We hold that ( 1) the trial court did not err in dismissing all West' s claims

following the former RCW 42. 56. 550 show cause proceedings because West abandoned

all claims other than those based on his argument that the executive privilege was not a

valid PRA exemption, and (2). the trial court properly ruled that the executive privilege

precluded disclosure because West failed to submit any evidence that he had a

particularized need for the records requested. Accordingly, we affirm.

                                                FACTS


        In January 2010, West made a PRA request to Gregoire for all records for which she had

asserted executive privilege since 2007. The governor' s office responded within five business


days, as required by RCW 42. 56. 520, explaining that it would take three to four weeks to process

the request and provide the responsive records and an exemption log listing records covered by

any exemptions. However, the governor' s office did not communicate further with West for

over eight months.



         On September 3, the governor' s office prepared a letter notifying West that the records

and exemption log were available for inspection and copying. West claims he never received

this letter. On September 24, West filed suit against Gregoire to compel production of all

records for which Gregoire had " wrongfully asserted an executive privilege exemption where

none exists under   the [ PRA]," Clerk' s Papers ( CP)   at   5.   West also sought penalties under the


PRA and a declaratory ruling that the privilege itself was not a valid PRA exemption. On

                                                   2
45812 -8 -II



September 27, West appeared at the governor' s office to inspect the records, and he received

copies of numerous records and the exemption log.

           More than five months later, West moved for a show cause order. He requested that


Gregoire appear and show cause why she should not be found in violation of the PRA for failing

to ( 1)   produce records       in   a reasonable   time, ( 2)   produce an exemption log citing to a recognized

exemption, and ( 3) produce public records in response to his request. In a supporting declaration

West alleged that the governor' s office " failed to produce the records in a reasonable time (over

8   months)."   CP     at   46. Gregoire did not file a separate motion to dismiss West' s PRA lawsuit.


However, in her response brief Gregoire requested that the trial court dismiss the lawsuit because


    the only claim Mr. West has made in this matter is that executive privilege is not recognized in

this   state as a   basis for   exemption    from disclosure          under   the [ PRA]."   CP at 1044.


           In support of his show cause motion, West filed an initial brief and a supplemental

memorandum —both              obviously    copied    from briefs in     other cases —   which focused only on

whether the executive privilege was an exemption to the PRA and provided no reference to the


facts of West' s claim against Gregoire. West did not argue in either of his briefs or in his


supporting declarations that he had additional PRA claims based on Gregoire' s delay in

responding to the PRA request or any other grounds.

           In June 2011, after the parties had filed their briefs but before the court heard oral

argument, the governor' s office disclosed another batch of records not previously identified that

were responsive to West' s request. The governor' s office also produced an additional exemption


log asserting executive privilege for some of these newly disclosed documents. West moved to

supplement the record with copies of the new log and the " silently withheld" documents the

                                                                  3
45812 -8 -I1



governor' s office      had just   produced, "[   f]or the court to rule in an informed manner on the


propriety   of   the   executive privilege exemption."      CP at 697. But he did not move to amend his


complaint to assert new PRA claims related to the disclosure or request a continuance of the


show cause hearing.

        On June 17, the trial court held a hearing on West' s show cause motion. West argued

only that Gregoire unlawfully withheld certain records because the executive privilege was not a

PRA exemption. He did not argue that he had PRA claims based on Gregoire' s delay in

responding to his request or any other grounds. After oral argument the trial court ruled in

Gregoire' s favor on the executive privilege issue and dismissed West' s lawsuit. West objected

to the dismissal on the grounds that because Gregoire had produced some records after he filed

suit, he had prevailed and was entitled to relief under his complaint. West did not argue that the

trial court could not dismiss his complaint because he had raised additional PRA claims resulting

from Gregoire' s delay in responding to his request or any other grounds.

        The parties submitted proposed orders memorializing the trial court' s oral ruling. West' s

proposed order included language expressly denying claims for failure to produce records and

exemption logs in a reasonable time. But the trial court signed the State' s proposed order, which

did not include this language. The trial court noted that it had ruled only on the executive

privilege issue and that West had not presented any other issues to the court. The trial court' s

final order included a conclusion of law that the only issue before the court was Gregoire' s

ability to assert the executive privilege. West moved for reconsideration, arguing that the court

erred in dismissing his additional claims sua sponte. The trial court denied the motion.




                                                            4
45812 -8 -II



          West filed a notice of appeal in the Supreme Court, which included a reference to a PRA


claim related to Gregoire' s delay in responding to the PRA request and " silent withholding" of

the documents produced in June 2011. 2 CP at 999. At the time West filed his appeal,

Washington law still was unsettled as to whether executive privilege could be claimed as an


exemption to the PRA. West sought to consolidate his case on appeal with Freedom


Foundation, which was then before the Supreme Court and involved the same underlying

challenge to the executive privilege exemption. The Supreme Court denied consolidation and

stayed West' s case.


          The Supreme Court ultimately held in Freedom Foundation that the executive privilege

operated as a constitutional exemption to the PRA disclosure requirements and laid out the

applicable     test for   deciding   whether   the    exemption applies.    178 Wn.2d at 699 -705. The court


then remanded West' s case to this court for a decision in light of its holding in Freedom

Foundation.


                                                          ANALYSIS


          We review challenges to an agency action under the PRA de novo. Former RCW

42. 56. 550( 3); Resident Action Council             v.   Seattle Hous. Auth., 177 Wn.2d 417, 428, 300 P. 3d 376


 2013).    The PRA requires disclosure of public records upon request, unless an exemption


applies.   RCW 42. 56. 070( 1).        The burden is on the agency to show that such an exemption

applies, former RCW 42. 56.550, and we narrowly construe exemptions. RCW 42. 56. 030.




2 West actually filed the notice of appeal before the trial court entered written findings and
conclusions on his show cause ruling
                                                                5
45812 -8 -II



A.      WEST' S ADDITIONAL CLAIMS FOR PRA VIOLATIONS

         West argues that even if executive privilege constitutes an exemption to the PRA, the


trial court erred in dismissing his lawsuit because he had asserted additional claims that Gregoire

violated the PRA by failing to promptly respond to his requests, failing to produce or identify in

exemption logs some documents responsive to his requests, improperly claiming other PRA

exemptions for records not subject to an assertion of executive privilege, and silently

withholding       a second set of records until      June 2011.      We hold that even assuming West raised

these claims in his initial pleadings, he abandoned the claims by failing to argue them in the

show cause proceedings.



         West consistently characterized his lawsuit as one challenging the assertion of executive

privilege.     For instance, he began his         complaint   by   stating that "[ t] his is   an action ...    resulting

from ( 1)   an   improper   assertion of an executive privilege exemption."               CP     at   3.   But West did


assert at least an unlawful delay claim in his initial pleadings. West' s complaint alleges that

Gregoire failed to reasonably disclose records in a timely manner and failed to promptly respond

or disclose relevant records. And in his motion for a show cause order, West requested an order


compelling Gregoire to appear and show cause why she should not be found in violation of the

PRA for, among other things, failing to produce records in a reasonable time. In a supporting

declaration, West stated that the governor' s office had " failed to produce the records in a

reasonable       time ( over 8   months)"   and had improperly asserted an executive privilege. 3 CP at 46.




3 Later, West referenced " secondary issues" related to the governor' s assertion of exemptions
other   than   executive privilege.    CP    at   661. However, he did not plead this issue in his complaint
or reference it in his motion for a show cause order.

                                                              6
45812 -8 -II




        However, during the show cause process West did not argue any claims other than those

involving the executive privilege. His two briefs focused solely on whether executive privilege

was a valid PRA exemption. West did not address additional claims in oral argument. On this

basis, the trial court expressly concluded that West did not present any other issues to the court

besides whether Gregoire could assert an executive privilege as an exemption to the PRA. West

did not assign error to this conclusion.


        Whether a requestor in a PRA action abandons claims by failing to argue them at the

show cause hearing is a matter of first impression. But had West failed to present his claims in a

formal trial or in response to a summary judgment motion, there is no question that those claims

would be deemed abandoned. When a party asserts a claim in pleadings but at trial does not

 press" the claim in any way or present evidence to support it, the party abandons that claim.

See Rainer Nat' l   Bank v. McCracken, 26    Wn.   App.   498, 508, 615 P. 2d 469 ( 1980) ( affirming


dismissal   of counterclaim).   Similarly, a plaintiff abandons a:claim asserted in a complaint by

failing to address the claim in opposition pleadings, present evidence to support the claim, or

argue the claim in response to a summary judgment motion seeking dismissal of the entire

complaint. Cano -Garcia v. King County, 168 Wn. App. 223, 248, 277 P. 3d 34, review denied,

 175 Wn.2d 1010 ( 2012). 4 The question here is whether we should treat a show cause proceeding

under former RCW 42. 56. 550( 1) like a trial or summary judgment motion when determining

whether a claimant has abandoned PRA claims.




  And as a general rule, we will not address abandoned issues on appeal. Gronquist v. Dep' t of
 Corr., 177 Wn. App. 389, 401, 313 P. 3d 416 ( 2013), review denied, 180 Wn.2nd 1004 ( 2014).

                                                    7
45812 -8 -II




          Under the PRA, a requester may seek judicial review of an agency' s refusal to produce

the   requested records via "    any kind   of civil action."    Spokane Research &     Def.Fund v. City of

Spokane, 155 Wn. 2d 89, 104, 117 P. 3d 1117 ( 2005). Former RCW 42. 56. 550( 1) also provides


that a requestor denied the opportunity to inspect or copy a public record may move for an order

requiring the agency to show cause why it has refused to allow inspection or copying. In this

show cause proceeding the agency bears the burden of establishing that its refusal to produce the

records   did   not violate   the PRA. Former RCW 42. 56. 550( 1).          The show cause hearing may be

held   on affidavits,   former RCW 42. 56. 550( 3),        or as a trial -type hearing involving oral argument

and    live testimony. Wood      v.   Thurston   County,   117 Wn.   App.   22, 28, 68 P. 3d 1084 ( 2003).   The


court may completely resolve PRA claims in the show cause proceeding. See O'Neill v. City of

Shoreline, 170 Wn.2d 138, 154, 240 P. 3d 1149 ( 2010);              Zink v. City ofMesa, 140 Wn. App. 328,

335, 166 P. 3d 738 ( 2007).


          Given this procedure, a former RCW 42. 56. 550( 1) show cause proceeding is, in effect,

the PRA claimant' s trial. At the very least, it operates like a motion for summary judgment on

the claimant' s PRA claims. Therefore, as in a trial or summary judgment motion, West was

required to address all the claims that he wanted to pursue against Gregoire in the show cause

proceedings that he initiated. Because he did not even mention any claims not involving the

executive privilege in his briefs or in oral argument, he is deemed to have abandoned those

claims.




          Requiring a PRA claimant to address all PRA claims during show cause proceedings in

order to avoid abandonment promotes the orderly administration of PRA requests and is

consistent with the purposes of the PRA. To hold otherwise would allow PRA claimants to


                                                             8
45812 -8 - II




assert their claims in a piecemeal fashion, which would delay the ultimate resolution of disputes

involving PRA requests and result in judicial inefficiency. See Brown v. Gen. Motors Corp., 67

Wn.2d 278, 282, 407 P. 2d 461 ( 1965) ( "[ p] iecemeal litigation is   not   to be   encouraged. ");   State ex


rel. Lemon v. Coffin, 52 Wn.2d 894, 898, 332 P. 2d 1096 ( 1958).

         We hold that unless the parties agree or the trial court rules otherwise, a PRA claimant

abandons all PRA claims if the claimant does not address those claims in briefing or argument in

a   former RCW 42. 56. 550( 1)   show cause   proceeding. 5   Because West argued only his executive

privilege claim in the show cause proceedings, we hold that he abandoned any other PRA claims.

B.      APPLICATION OF EXECUTIVE PRIVILEGE TEST


         West argues that the trial court erred in dismissing his PRA claim based on executive

privilege without first giving him the opportunity to show a " particularized need" for the

privileged records under the second part of what became the Freedom Foundation test. We


disagree. West had the opportunity to show that he had a particularized need for the documents

protected by the executive privilege, but failed to submit any such evidence or argument.

          Although our Supreme Court had not yet decided Freedom Foundation when the trial


court ruled, Gregoire argued in the show cause proceedings that the trial court should apply the

three -part test for analyzing the privilege that the Supreme Court ultimately adopted. Gregoire

specifically argued that if the privilege applied, West could obtain the protected records only if

he could show a particularized need for them. As a result, West knew that if the trial court




5 Our holding should not be interpreted as preventing a PRA claimant or an agency from
requesting that the trial court address multiple claims in separate show cause proceedings, or
preventing a trial court from conducting separate proceedings for different claims.
                                                      9
45812 -8 -II



accepted the three -part test, he had to come forward with some evidence on his need for the

records. But he made no effort to show that he had a particularized need for the records he had

requested.




        As noted above, the trial court ruled that Gregoire could assert executive privilege as an


exemption to the PRA and adopted the three -part test for analyzing the privilege. The trial court

indicated that the withheld documents appeared to fall within the privilege. This required the

trial court to   address   the   second part of   the test —whether West could overcome the presumption


of privilege.    The trial   court   then   concluded   that " Mr. West offered no   basis to find that ...   the



presumption of privilege should         be    overcome."    CP at 1008. Because he presented no evidence


or argument on the issue, the trial court necessarily ruled that West did not satisfy the second part

of the test eventually adopted in Freedom Foundation.

        West argues that the trial court unfairly applied a new test to his PRA claim without

providing adequate notice, which violated his right to due process. However, West had adequate

notice of the requirements of the three -part test. The test has been used in federal courts since

the U.S. Supreme Court decision in United States v. Nixon, 418, U.S. 683, 94 S. Ct. 3090, 41 L.

Ed. 2d 1039 ( 1974).       And in her response to the show cause motion, Gregoire specifically argued

that the trial court should apply the three -part test and that West had made no attempt to show a

particularized need. West responded to this argument in his supplemental brief and argued

against adoption of the three -part test, but he did not advance any claim at that time that he had a

particularized need for the records requested.


         West cites no authority for the proposition that a trial court cannot adopt and apply a legal

analysis as a matter of first impression when the parties have fully briefed the issue. West had

                                                            10
45812 -8 -II




every opportunity to present an argument that he did have a particularized need for the records
requested, and he should not be allowed to benefit from his failure to do so. We hold that under

these circumstances the trial court did not err in applying the three -part test to West' s claims and

did not infringe on his right to due process. 6

C.      ATTORNEY FEES


        West   requests   attorney fees for his   appeal.   See RAP 18. 1.   A prevailing plaintiff in a

PRA action is entitled to reasonable attorney fees and all costs associated with the litigation, in

addition   to any   penalties assessed against    the agency. Former   RCW 42. 56. 550( 4). Because


West does not prevail, we deny West' s request for attorney fees.

        We affirm the trial court' s dismissal of West' s complaint.




 We concur:




6 West also challenges the evidentiary sufficiency for findings of fact 2, 3, and 8 in the trial
court' s final order. These findings indicate that West received the September 3, 2010 letter from
the governor' s office. Because of our holding above, these findings are immaterial and we need
not address West' s challenges.

                                                       11